Citation Nr: 1423487	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bladder disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a kidney disability, to include as secondary to service- connected disabilities.

(The issues of entitlement to higher initial ratings for bilateral otitis externa and residuals of a nasal fracture, entitlement to increased ratings for status post hysterectomy with history of hysteroscopy and irritable bowel syndrome, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to November 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied entitlement to service connection for bilateral foot tendonitis, a bladder disability, and a kidney infection.  

In her April 2009 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in June 2009 in lieu of a formal hearing, and a report of that conference has been associated with the Veteran's claims file.

The Veteran testified before the undersigned at an October 2009 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with her claims folder.

In May 2010 and August 2013, the Board remanded these matters for further development.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its August 2013 remand, the Board instructed the AOJ to attempt to obtain relevant private treatment records from the following facilities: Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, and Provo Regional Hospital.  However, there is no indication that any attempts were subsequently made to obtain the identified records and such records are not otherwise in the claims file or among the Veteran's paperless records in the Virtual VA system or VBMS.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As no attempt has been made to obtain relevant treatment records from the above identified private treatment facilities, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its August 2013 remand.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A February 2013 VA primary care treatment note indicates that the Veteran was scheduled for a VA urology evaluation later that day due to her chronic urinary complaints.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Salt Lake City Vista electronic records system and are dated to May 2013.  However, it does not appear as if the identified urology treatment in February 2013 is included among these records.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, a review of the Veteran's claims file reflects that she has also reported treatment for her claimed disabilities from the following private treatment providers: Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Marks Hospital, and the University of Utah Medical Center.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment providers. 

Also, a February 2014 statement from the Veteran's representative and the Veteran's testimony during a February 2014 Board hearing include contentions that the claimed bladder and kidney disabilities are related to medications taken for the Veteran's service-connected disabilities (especially her service-connected gastrointestinal disability).  She has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (2013).  Therefore, such notice should be provided upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a foot disability, a bladder disability, and a kidney disability contained in the Salt Lake City Vista electronic records system and dated from February 2013 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for a foot disability, a bladder disability, and a kidney disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of her treatment for a foot disability, a bladder disability, and a kidney disability from Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Marks Hospital, the University of Utah Medical Center, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.  All such notification must be documented in the claims file.

4.  Schedule the Veteran for appropriate VA examination(s) to identify the presence of and etiology of any kidney, bladder, and foot disability.  All indicated tests should be conducted.  

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

The examiner shall answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any diagnosed bladder, kidney, or foot disability is in any way related to active military service.

(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed bladder, kidney, or foot disability is caused by, or aggravated by (increased in severity beyond its natural progression), any service-connected disability or medication prescribed for any service-connected disability.

A complete rationale for all opinions is required.  As appropriate, the examiner should discuss the Veteran's history, contentions, clinical findings, along with any medical knowledge, principles, literature, etc., relied upon in reaching each conclusion.

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



